SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1175
CA 14-00602
PRESENT: SMITH, J.P., PERADOTTO, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


THE MARRANO/MARC EQUITY CORPORATION AND PLEASANT
MEADOWS ASSOCIATES, LLC, PLAINTIFFS-RESPONDENTS,

                      V                                             ORDER

TOWN OF LANCASTER, DEFENDANT-APPELLANT.


HODGSON RUSS LLP, BUFFALO (CHARLES W. MALCOMB OF COUNSEL), FOR
DEFENDANT-APPELLANT.

DAMON MOREY LLP, CLARENCE (COREY A. AUERBACH OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Tracey A.
Bannister, J.), entered June 20, 2013. The order denied the motion of
defendant for summary judgment.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on September 26, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    November 14, 2014                      Frances E. Cafarell
                                                   Clerk of the Court